TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN





NO. 03-01-00704-CR


Pablo Pena, Appellant

v.


The State of Texas, Appellee





FROM THE DISTRICT COURT OF TRAVIS COUNTY, 331ST JUDICIAL DISTRICT

NO. 2010217, HONORABLE BOB PERKINS, JUDGE PRESIDING






Appellant Pablo Pena pleaded guilty to aggravated sexual assault of a child.  See Tex.
Pen. Code Ann. § 22.021 (West Supp. 2002).  The district court assessed punishment at
imprisonment for fifteen years.

The State moves to dismiss the appeal.  The clerk's record contains a written waiver
of appeal signed by appellant, his attorney, and the trial judge.  This document, which reflects a
knowing and voluntary waiver of the right to appeal, was signed on the day sentence was imposed
in open court.  A defendant who knowingly and intelligently waives his right to appeal may not
thereafter appeal without the consent of the trial court.  Ex parte Dickey, 543 S.W.2d 99 (Tex. Crim.
App. 1976); see also Hurd v. State, 548 S.W.2d 388 (Tex. Crim. App. 1977); Reed v. State, 516
S.W.2d 680 (Tex. Crim. App. 1974).  There is nothing in the record to indicate that appellant sought
or obtained the permission of the trial court to pursue this appeal.

The State's motion is granted.  The appeal is dismissed.


  
				Mack Kidd, Justice
Before Justices Kidd, Patterson and Puryear
Dismissed for Want of Jurisdiction
Filed:   March 28, 2002
Do Not Publish